DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Christopher Tobin (Reg. No. 40,290) on 11/17/2021.

The application has been amended as follows:
Claim 24 has been changed to be dependent on claim 21.


Allowable Subject Matter
Claims 1 – 11, 13 – 17, 21, and 23 - 24 are allowed.
The following is an examiner's statement of reasons for allowance:
	Regarding independent claim 1, the prior art of record fails to teach or fairly suggest imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that 

Regarding claims 2 – 11 and 13 - 17, claims 2 – 11 and 13 - 17 are allowed as being dependent from allowed independent claim 1.

Regarding independent claim 21, the prior art of record fails to teach or fairly suggest a vehicle including an imaging apparatus; and a server, the imaging apparatus including imaging circuitry having a plurality of operation modes including a first operation mode configured to reduce power consumption and a second operation mode that generates a captured image, operation mode setting circuitry that selects one of the plurality of operation modes, and communication circuitry configured to supply the captured image to the servers wherein the imaging apparatus further includes an authentication circuitry, the captured image includes a facial image, the authentication circuitry performs authentication processing on a basis of the captured image, and the communication circuitry supplies the captured image to the server in a case where the authentication processing fails; in combination with other elements of the claim.

Regarding claims 23 - 24, claims 23 - 24 are allowed as being dependent from allowed independent claim 21.

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
KIM (US patent No. 2016/0173294) teaches a system with sleep mode and check for a failure.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Usman A Khan whose telephone number is (571)270-1131.  The examiner can normally be reached on M - Th 5:30 AM - 2 PM, F 5:30 AM - Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published 
/USMAN A KHAN/
Usman Khan
11/17/2021Primary Examiner, Art Unit 2696